Citation Nr: 1705444	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a temporary total rating based on January 2008 surgical treatment of a cervical spine disability requiring a period of convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1960 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.

In the August 2011 Board decision, the issue of entitlement to service connection for incontinence, to include as secondary to the Veteran's low back disability, was referred to the agency of original jurisdiction (AOJ) for initial action.  It does not appear that the RO has adjudicated this claim.  Therefore, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private treatment records received in August 2008 indicate that the Veteran underwent surgery for his service-connected cervical spine disability.  The private physician stated that a posterior total laminectomy was carried out from C3 to C7 with screws placed in the facet joints at those levels.  In his August 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), the Veteran stated that he was hospitalized in January 2008.  In a June 2009 statement of the case (SOC), the RO addressed the disability rating assigned to the Veteran's service-connected cervical spine disability.  

In December 2009, the Veteran asserted that he was entitled to a temporary total evaluation under 38 C.F.R. § 4.30.  The Board notes that the Veteran asserted that he filed a claim for entitlement to a temporary total rating under 38 C.F.R. § 4.30 in February 2008, however, the record does not confirm that a claim was submitted at that time.  In an April 2011 rating decision, the RO denied the Veteran's claim, finding that the summary of hospitalization was received more than one year following discharge from the hospital.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2016).

The Board notes that for any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016). 

Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110 as well as 38 C.F.R. § 3.400 (o).  The statute and the regulation applicable to effective dates for awards of increased compensation provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later date.  38 C.F.R. § 3.400 (o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

During the period of this appeal, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199   (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  As to reports prepared by private physicians or laypersons, if such evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits, the date of receipt of the report is accepted as the date of receipt of the informal claim.  38 C.F.R. § 3.157.  

The Board finds that the Veteran's January 2008 surgery was noted in the records submitted by the Veteran in August 2008.  Since the private treatment record and the Veteran's statement were received by the VA less than one year after the surgery in question, the Board finds that the Veteran timely filed an informal claim for total temporary evaluation.  Moreover, the August 2008 private treatment record was submitted during the pendency of the Veteran's claim for an increased rating for his service-connected cervical spine disability.  Although the January 2008 surgery and August 2008 private treatment record were not discussed in the June 2009 SOC, the Board finds that the total temporary evaluation claim was raised by the record as part of the Veteran's increased rating claim.  Accordingly, the Veteran's claim should now be fully developed and readjudicated on the merits by the originating agency.  Further development to obtain additional private treatment records and to seek clarification from the Veteran concerning his return date to work and time period for his post-operative convalescence is also in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and request that he clarify the exact date he returned to work after his January 2008 surgery as well as clarify the period of time for which he is seeking entitlement to a temporary total rating based on surgical treatment of his service-connected cervical spine disability, specifically the time period for his post-operative convalescence.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then undertake any other development determined to be warranted. 

4. Finally, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




